DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beato (U.S. Pub. No. 2002/0166698).
Regarding Claim 22, Beato discloses a hoisting system for an offshore vessel comprising a ballast system (Paragraph [0074]) and a control system (Paragraph [0078]), the hoisting system comprises: 
A crown block (204) and a travelling block (Paragraph [0178]) suspended from the crown block (204) via a cable (210), wherein the travelling block (Paragraph [0178]) is connectable to a string connected to a well; 
A drawworks (208) for controlling movement of the cable (210) and the travelling block (Paragraph [0178]); and 4 Preliminary AmendmentAttorney Docket No.: 712484 
An active heave compensation system (124) for controlling the drawworks (208) to pay in and out the cable (210) to compensate for motion of the offshore vessel and maintain a target overpull in a connected string; 
Wherein the control system (Paragraph [0078]) being adapted for adjusting the ballast system (Paragraph [0074]) to vary the draft of the offshore vessel and controlling the drawworks (208) to cause a length of cable (210) to slip through the hoisting system and maintain the target overpull in the string (The heave compensation system is inherently capable of being active while a ballast system is used to vary the draft of the vessel, since the purpose of the heave compensation system is to adjust to the varying position of the vessel relative to the sea floor whether or not the change in position is caused by the waves or by the disposition of the vessel itself. Use of the ballast system during active use of the hoisting system under active heave compensation would inherently result in a shifting of the portion of the cable affected by the working parts of the hoisting system.)
Regarding Claim 23, Beato discloses the hoisting system according to claim 22, wherein the hoisting system is adapted to allow the cable (210) to slip through prior to the offshore vessel entering a locked to bottom mode to replenish the cable (210) within the hoisting system (ballast, heave compensators, and drawworks all functional before and after equipment contact on sea floor).
Regarding Claim 24, Beato discloses a control system (Paragraph [0078]) for controlling a hoisting system and a ballast system (Paragraph [0074]) of an offshore vessel, the hoisting system comprises an active heave compensation system (124) for controlling the drawworks (208) to pay in and out the cable (210) to compensate for motion of the offshore vessel and maintain a target overpull in a connected string connected to a well, the control system (Paragraph [0078]) being adapted for adjusting the ballast system (Paragraph [0074]) to vary the draft of the vessel and controlling the drawworks (208) to cause a length of cable (210) to slip through the hoisting system and maintain the target overpull in the string (The heave compensation system is inherently capable of being active while a ballast system is used to vary the draft of the vessel, since the purpose of the heave compensation system is to adjust to the varying position of the vessel relative to the sea floor whether or not the change in position is caused by the waves or by the disposition of the vessel itself. Use of the ballast system during active use of the hoisting system under active heave compensation would inherently result in a shifting of the portion of the cable affected by the working parts of the hoisting system.)
Regarding Claim 25, Beato discloses the control system (Paragraph [0078]) according to claim 24, being further adapted to allow the cable (210) to slip through prior to the offshore vessel entering a locked to bottom mode to replenish the cable (210) within the hoisting system (ballast, heave compensators, and drawworks all functional before and after equipment contact on sea floor).

Allowable Subject Matter
Claims 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The use of language directed toward a method of adjustment of the ballast system (Paragraph [0074]) of the offshore vessel specifically to vary the draft of the vessel while controlling the drawworks (208) along with the this the ballast-adjusted draft of the vessel in order to control the positioning of the cable (210) through the hoisting system, when combined with the other limitations of the independent claims, is sufficient to distinguish the applicant’s invention from prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679